Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CALCULATION OF REGISTRATION FEE Proposed Maximum Proposed Maximum Amount of Title of Each Class of Securities to be Amount to be Offering Price per Aggregate Offering Price Registration Registered Registered Share (1) Fee(1)(2) Common Stock, par value $1.00 $28.16(1) $172,128,000 $6,765 (1) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) of the Securities Act of 1933, as amended, based on the average of the high and low prices of the shares reported on the New York Stock Exchange on December 12, 2008. (2) Pursuant to Rule 457(p) under the Securities Act of 1933, as amended, filing fees of $186,083 were previously paid with respect to unsold securities registered pursuant to a registration statement on Form S-3 (No. 333-86874), initially filed by Honeywell International Inc. on April 24, 2002. Those fees have been carried forward for application in connection with offerings under this registration statement. Pursuant to Rule 457(p), after application of the $6,765 fee with respect to the shares of common stock, as well as the previous application of application of the aggregate $116,866 fee with respect to the offerings by the company of (i) $600,000,000 4.250% Senior Notes Due 2013 and $900,000,000 5.300% Senior Notes Due 2018 in February 2008, (ii) $500,000,000 Floating Rate Senior Notes Due 2009 and $400,000,000 5.625% Senior Notes
